DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities: in line 2, “wire-driving” should apparently read --wire driving-- without the hyphen.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in line 4, “first external” should apparently read --external first--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 5, “of at least of” should apparently read either --at least of-- or --of at least--; in lines 5-6, “first delivery channel” should apparently read --external first delivery channel--; in line 8, “first external” should apparently read --external first--; in line 9, “second external” should apparently read --external second--; in lines 12-13, “second external” should apparently read --external second--; and in line 17, “second external” should apparently read --external second--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 5, line 9, and line 12, “second external” should apparently read --external second--; and in line 12, “position” should apparently read --positions--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 6, “second external” should apparently read --external second--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in line 3, “second external” should apparently read --external second--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: in line 5, “first delivery” should apparently read --external first delivery--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 4, “first delivery” should apparently read --external first delivery--; in line 5, “test position” should apparently read --predetermined test position--; in lines 5-6, “receive position” should apparently read --predetermined receive position--; and in line 6, “second external” should apparently read --external second--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a wire driving unit in claim 1, an external signal receiving unit and an external transmit-coil driving unit in claim 4, a test drive control unit, a signal receiving unit, and a quality-assurance unit in claim 7, and a test-field-source driving unit in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the transmit wire" in line 5, line 6, and line 13, and “the receive wire” in line 9, line 11, and line 13.  However, the claim previously recites at least one transmit wire” and “at least one receive wire,” so it is not clear which of the possibly multiple transmit and receive wires are being referred to.
Claim 2 recites the limitation “the electrical drive energy received” in line 4.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites transporting electrical drive energy to the test field source, but does not specifically recite receiving of the energy.
Claim 4 recites the limitations “the transmit and receive wires” in line 2 and line 4.  Again, it is not clear which wires are being referred to.
Claim 5 recites the limitations "the transmit wire" in lines 3-4 and line 8, and “the receive wire” in lines 5-6 and line 11.  Again, it is not clear which wires are being referred to.
Claim 6 recites the limitation "the therapy wire" in line 6 and line 8.  However, the claim previously recites “at least one therapy wire,” so it is not clear which of the possibly multiple therapy wires are being referred to.
Claim 7 recites the limitation “the at least one second external delivery channel” in lines 9-10 and in line 17.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites only “an external second delivery channel.”
Claim 7 also recites the limitation “the receive wire” in line 13.  Again, it is not clear which wire is being referred to.
Claim 7 also recites the limitation “the received transducer signal” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 12 also recites this limitation in line 3 and line 6 and may need to be amended in kind.
at least one expected transducer signal.”
Claim 8 recites the limitation “the electrical drive energy” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 also recites the limitation “the transmit wire” in line 5.  Again, it is not clear which wire is being referred to.
Claim 12 recites the limitation “the expected transducer signal” in lines 3-4 and lines 6-7.  Again, it is not clear which signal is being referred to, as claim 7 previously recites “at least one expected transducer signal.”
Claims 2-12 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 13 recites the limitations “the test field source” in line 5 and “the magnetic test field” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 also recites the limitation “the receive wire” in line 9.  However, the claim previously recites “at least one receive wire,” so it is not clear which of the possibly multiple receive wires is being referred to.
Claim 14 recites the limitation “the at least one receive position” in lines 5-6 and in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim, as claim 13 previously recites only “a predetermined receive position.”
at least one expected transducer signal.”
Claims 14 and 15 are rejected by virtue of their dependence upon claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se; it does not have a physical or tangible form or any structural recitations.  See MPEP 2106.03.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: afterloader devices and methods that use magnetic tracking/detection are well-known in the art and typically include a receive wire suitable to be inserted and retracted from a delivery channel for measuring a magnetic field via a transducer, as well as a wire driving unit that advances and retracts wire based in part upon the transducer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bharat et al. (U.S. Pub. No. 2017/0368368 A1), Binnekamp et al. (U.S. Pub. No. 2015/0246247 A1; cited in both IDS’s), Van Appeldoorn et al. (U.S. Pub. No. 2014/0350325 A1; cited in both IDS’s), Shechter (U.S. Pub. No. 2010/0312038 A1), and Kindlein (U.S. Pub. No. 2007/0078327 A1) each teach brachytherapy devices/methods that include an afterloader and a transducer on a wire that detects a magnetic field, but the magnetic field is provided by an external source not located on a transmit wire.  Hautvast et al. (U.S. Pub. No. 2017/0007849 A1) and De Vries et al. (U.S. Pub. No. 2016/0166328 A1; cited in both IDS’s) both teach brachytherapy devices/methods that include an afterloader and a field source on a wire that transmits a magnetic field that is detected by elements attached to the delivery channel.  Thornton (U.S. No. 5,957,829) teaches a brachytherapy device/method that includes a field source on a wire that transmits a magnetic field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791